Order entered February 14, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-11-01527-CV

                   DMC VALLEY RANCH, LLC, DMC FRISCO, L.L.C,
                MARC A. WILSON, AND DANIEL P. MCDONALD, Appellants

                                                V.

                                      HPSC, INC., Appellee

                        On Appeal from the 162nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-07-14983

                                            ORDER
          The Court has been notified that a petition for bankruptcy has been filed in the United

States Bankruptcy Court, Northern District of Texas, concerning Marc A. Wilson, a party to the

trial court’s final judgment. Pursuant to 11 U.S.C. § 362, further action in this cause is

automatically stayed.

          Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on proper motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.

8.3(a).


                                                       /s/   ELIZABETH LANG-MIERS
                                                             PRESIDING JUSTICE